



COURT OF APPEAL FOR ONTARIO

CITATION: Beahon v. Steinfeld, 2018 ONCA 921

DATE: 20181119

DOCKET: C65454

Lauwers, Hourigan and Pardu JJ.A.

BETWEEN

Aikhon Beahon

(Plaintiff) Appellant

and

Hal Steinfeld and S. Grabish

(Defendants) Respondents

Aikhon Beahon, in person

Vedran Simkic, for the respondent, Hal Steinfeld

Heard: November 9, 2018

On appeal from the
    judgment of Justice Akbarali of the Superior Court of Justice, dated March 2,
    2017.

REASONS FOR DECISION

[1]

The appellant argues that he was a tenant entitled to full protections
    under the
Residential Tenancies Act
, 2006, S.O. 2006, c. 17.

[2]

This would render illegal the respondents changing of the locks on the
    unit and the disposal of the appellants belongings that were left by him in
    the apartment.

[3]

The motion judge decided that Mr. Beahon was not a tenant. In doing so,
    she reached the same conclusion as the Landlord and Tenant Board, and she noted
    without a legal tenancy, Mr. Beahon is not entitled to the protections
    typically afforded to tenants. She noted as well that it would be
    inappropriate to make an order requiring return of Mr. Beahons property
    because it has been disposed of by the respondents principal, which manages
    the building.

[4]

There is before us no evidence from which it could be concluded that Mr.
    Beahon was a legal tenant within the meaning of the
Residential Tenancies
    Act
. The appeal is therefore dismissed.

[5]

Costs will be fixed in the amount of $300.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.

G.
    Pardu J.A.


